Citation Nr: 1134527	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating greater than 10 percent for a lumbar strain disability with radiculopathy ("lumbar spine disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from September 1996 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to an increased evaluation for a lumbar spine disability.

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in May 2011.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by greater than 60 degrees flexion, a combined range of motion of greater than 120 degrees, and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; there are no incapacitating episodes. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims for increased evaluation, the notice must inform the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice should be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant with notice in July 2008, subsequent to the initial adjudication.  While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an October 2008 statement of the case and an August 2010 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown.  

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding effective dates for any grant of increased evaluation, no new disability rating or effective date for award of benefits will be assigned as the claim is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  The Board acknowledges that the VA examiners did not review the claims file.  Nonetheless, the Board finds the VA examinations adequate.  The VA examiners elicited medical histories from the Veteran, which were consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examinations were adequate for rating purposes:  they were based upon consideration of the Veteran's prior medical history and examinations, and also describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board further acknowledges that the most recent VA examination was conducted in 2008, more than three years ago.  A new examination is not needed however; the evidence of record adequately and accurately reflects the nature and severity of the Veteran's lumbar spine disability:  the record includes relevant treatment records dating up to March 2011 and the Veteran has not contended that her condition is "worse" than that depicted in the VA treatment records and has not alleged that there is any outstanding relevant information.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

The Veteran contends that a higher rating is warranted for her lumbar spine disability.  Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's lumbar spine disability is rated at 10 percent under the General Rating Formula for the Spine (Formula).  Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

A March 2007 VA examination record reflects the Veteran's self-reported history of constant pain which was aggravated by bending, lifting, prolonged walking, standing, or sitting, and bad weather.  She denied flare-ups and indicated that she could walk unaided.  She reported that the lumbar spine disability had a mild to moderate effect on her occupation and daily activities.  She denied calling in sick at work.  Examination revealed guarding with forward flexion at the end range.  There was no spasm, tenderness, or postural abnormality; gait was normal; and spinal contour was preserved.  Range of motion testing revealed flexion to 90 degrees with pain beginning at 70 degrees, extension to 30 degrees with pain beginning at 25 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was no pain on rotation or lateral flexion.  There was no change in range of motion after repetition.  Neurological testing revealed normal sensation, normal muscle tone and strength, and 2+ reflexes bilaterally.  X-ray images were normal.  The examiner diagnosed the Veteran with recurrent lumbosacral strain.  

A January 2008 VA examination record reflects the Veteran's history of low back pain which radiated into both legs and arms.  She reported flare-ups one to two days each week and indicated that she had missed one to two months of work in the previous 12 months because of back pain.  Examination revealed normal posture, normal gait, normal curvature of the spine, and normal symmetry in appearance.  Range of motion testing revealed flexion to 80 degrees with mild discomfort, extension to 25 degrees with mild discomfort, lateral flexion to 25 degrees bilaterally with mild discomfort, and rotation to 30 degrees bilaterally with minimal discomfort.  There was no additional limitation after repetition.  There was also no objective evidence of spasm or weakness, but there was tenderness to light touch along the paravertebral muscles.  Neurological testing revealed intact sensation, motor strength and tone, and reflexes.  The examiner noted that the Veteran had positive Waddell sign with superficial tenderness, pain on simulated rotation, and overreaction to painful stimuli.  

VA treatment records reflect the Veteran's histories of radicular low back pain and spasm with periodic flare-ups, generally caused by prolonged standing or sitting.  The records, which date through March 2011, consistently reflect findings of normal or near-normal strength, no neurological deficit, and steady gait.  There are generally negative findings as to spasm, except in May 2008, during a flare-up.  Some records reflect range of motion findings.  October 2007 and January 2011 VA treatment records reflect findings that range of motion was normal.  May 2008 and September VA treatment record reflects a finding of limited range of motion.  An August 2010 VA treatment record reflects that all active range of motion of the lower back was obviated during intensional testing - the record indicates that the Veteran brought fingers to her knee on forward flexion with subtle support on intension and/or recovery.  The record adds that passive range of motion was intact.  A January 2011 VA treatment record indicates that the Veteran had flexion to approximately 90 degrees, extension to 20 degrees, lateral flexion to approximately 20 degrees bilaterally, and rotation to 30 degrees bilaterally.  

Private treatment records, which date in March 2008, reflect the Veteran's history of moderate radicular low back pain which was associated with numbness.  The Veteran also reported muscle spasm, stiffness, and weakness/paralysis.  Examination revealed no limitation of range of motion of the back or any joint.  There was no pain with active or passive range of motion.  There was also no deformity, weakness, or swelling, and neurological testing revealed normal sensation, normal reflexes, steady gait, normal strength, and intact coordination.  An electromyogram (EMG) was abnormal, revealing evidence of lumbar radiculopathic process at L4/L5.  The Veteran was assessed with low back pain and lumbar radiculopathy.  

After review of the evidence, the Board finds a rating in excess of 10 percent is not warranted under the Formula.  While the evidence of record does demonstrate some limitation of function of the low back, the measured ranges of motion and objective signs of impairment do not meet the criteria for an evaluation in excess of 10 percent.  A single May 2008 VA physical therapy record does reflect a notation of "flexion 15 extension 5," but the context does not suggest that these are range of motion measurements in degrees; they appear to be a reflection of the lost motion.  Even if they were considered measures of actual movement, they are greatly outweighed by the numerous other notations and measurements of record before and after this point showing normal and near normal movement.  Additionally, although the record includes evidence of spasm and guarding, there is no objective evidence of abnormal gait or spinal contour.  The degree of actual functional impairment to due factors such as pain, weakness, fatigue, lack of endurance, and incoordination has been considered, but the objectively shown limitations, including as estimated by medical professionals, do not rise to the level required for assignment of a higher evaluation.  Examiners have in fact noted that the Veteran has a tendency to magnify or exaggerate her symptoms and their impact; Waddell signs were reported to be positive, and passive motion and active motion differed markedly.

Separate evaluation is not warranted for neurological manifestations of the low back disability.  The Veteran has reported radicular pain and lower extremity symptoms such as numbness and that the record includes competent evidence of radiculopathy.  However, the evidence consistently reflects normal neurological findings on examination, to include normal strength, sensation, and reflex.  The March 2008 nerve study showing radiculopathy also indicated that it was only "evidence for" radiculopathy, and further correlation was required.  Radiculopathy does not yet approximate even mild motor or sensory impairment of either lower extremity, as is required for a compensable evaluation.  

A rating under the Formula for Rating Intervertebral Disc Syndrome (IDS) is not applicable here.  No doctor or other medical professional has diagnosed any disc disease, nor has any radiographic study indicated the presence of such.  The criteria for evaluation of intervertebral disc disease are therefore not applicable.  Regardless, the record shows no incapacitating episodes, defined as prescribed bed rest under the care of a doctor.  38 C.F.R. § 4.71a, Code 5243, Note 1.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring application of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected low back disorder, but the competent evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  Moreover, the Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  While she alleges a good deal of missed work at times, she has sated the opposite at other opportunities.  The record indicates that her psychiatric issues, not her back impairment, cause any absences.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The evidence of record is against the claim; there is no doubt to be resolved.  A rating greater than 10 percent for a lumbar spine disability is not warranted.


ORDER

A rating greater than 10 percent for a lumbar spine disability is denied.  



____________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


